Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending.

Claim objection
Claim 8 objected to because of the following informalities:  perhaps applicant should replace “The separation portion " with – the separation portion --.   
Claim 9 objected to because of the following informalities:  perhaps applicant should replace “The separation portion " with – the separation portion --.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/ are rejected under U.S.C. 103 as being unpatentable over Yamada (JP 2009-031759) in view of Yamamoto et al. (hereinafter Yamamoto, US 9,964,900).  
For claims 1-2, 14-15: Yamada discloses an image forming device fig. 4 comprising: an imaging device 1Y that forms a toner image; 
a transfer device 34 that transfers the toner image to a sheet; and 
a fixing device that fixes a toner image by passing a sheet through a fixing nip, figs. 3-5, the fixing device comprising: 
a pressure body 5 and a rotating body 2 pressed together to form the fixing nip, fig. 3; and 
a separator 7 separating the sheet from the rotating body downstream of the fixing nip in the direction of rotation of the rotating body, figs. 3, 5, 7, 
wherein the separator comprises: 
a separation portion (separating member head 1c) that has a first outer surface facing the rotating body 2 and a second outer surface (outer surface) facing a sheet transport path after separation, fig. 7; and a support portion that supports the separation portion, (a structure that secures the separation portion 1c, figs. 1 and 3(b)), 
wherein the separation portion has a higher releasability than the support portion, (“The material of the separating member head 1c is made of a fluororesin”, two last para on page 11), the first outer surface and the second outer surface intersect at an acute angle to form a sharp edge portion, fig. 2, and 
the separation portion has side surfaces at either end in the axial direction of the rotating body, 
the first outer surface has a convex portion (https://www.dictionary.com/browse/convex ) at a position between the sharp edge portion and a boundary with the support portion, along the direction of rotation of the rotating body, see fig. 2 and Picture 1 below,

    PNG
    media_image1.png
    347
    648
    media_image1.png
    Greyscale

Picture 1
and each of the side surfaces have a (side) convex portion at a position between an end of the side surface upstream in the rotation direction of the rotating body and a boundary with the support portion, along the direction of rotation of the rotating body, see fig. 1 and Picture 2 below.

    PNG
    media_image2.png
    358
    508
    media_image2.png
    Greyscale

Picture 2
Yamada is silent so as to the separator disposed above the rotating body in a vertical direction when in use.
Yamamoto discloses that separator disposed above the rotating body in a vertical direction when in use, see fig. 6.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Yamada, so as to have the separator disposed above the rotating body in a vertical direction when in use, as taught by Yamamoto, the particular positioning of the separator is considered to be a mere rearrangement of parts that involves only routine skill. In re Japikse, 86 USPQ 70.

For claim 3: Yamada discloses that the convex portion is a step formed on the first outer surface, forming a boundary between the separation portion and the support portion, such that the support portion is farther than the separation portion from the rotating body at the step, see figs. 2-3 and Picture 1.

For claim 4: Yamada discloses that the step is shaped such that, in the axial direction of the rotating body, width of the support portion is less than that of the separation portion at the step, see fig. 1. 

For claim 5: Yamada discloses that an outer surface of the support portion extending from the boundary with the separation portion is farther from the rotating body than a tangent plane to an outer circumferential surface of the rotating body when the point of tangency is a closest point to a tip of the sharp edge portion, see fig. 3(b).

For claim 6: Yamada discloses that the support portion is fixed to the separation portion such that the separation portion covers part of the support portion at least from a bottom, see figs. 1and 3(b).
Regarding limitation that the support portion is press-fitted into the separation portion it is considered that limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that '"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.' In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)."

For claim 7: Yamada discloses that the separation portion is a release layer formed on a surface of the support portion, see fig. 2.

For claim 8: Yamada discloses that the separation portion is composed of a fluororesin Yamada is silent so as to fluororesin selected from tetrafluoroethylene-perfluoroalky! vinyl ether copolymer (PFA), tetrafluoroethylene hexafluoropropylene copolymer (FEP) resin, ethylene tetrafluoroethylene (ETFE) resin, polyvinylidene fluoride (PVDF) resin, polyvinyl fluoride (PVF) resin, and ethylene chlorotrifluoroethylene (ECTFE) resin. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to select fluororesin from tetrafluoroethylene-perfluoroalky! vinyl ether copolymer (PFA), tetrafluoroethylene hexafluoropropylene copolymer (FEP) resin, ethylene tetrafluoroethylene (ETFE) resin, polyvinylidene fluoride (PVDF) resin, polyvinyl fluoride (PVF) resin, and ethylene chlorotrifluoroethylene (ECTFE) resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

For claim 9: Yamada discloses that he support portion (at least a support shaft) is composed of a resin (page 3, para 7 from a top).
Yamada is silent so as to resin is selected from polyether ether ketone (PEEK), polyether ketone (PEK), liquid crystal polymer (LCP), and polyphenyl sulfide (PPS).
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to select resin from polyether ether ketone (PEEK), polyether ketone (PEK), liquid crystal polymer (LCP), and polyphenyl sulfide (PPS), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

For claim 10: Yamada discloses that the sharp edge portion has a width in the axial direction of the rotating body, and has a tip that has an acute-angled cross section perpendicular to the axial direction, fig. 3.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify a shape of the sharp edge portion, disclosed by Yamada, so as to have a constant width in the axial direction of the rotating body, because without criticality (see at least Applicant’s claim 11), is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended application with no unexpected results which is different in kind and not merely in degree from the results of the prior art.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Also different shapes of the separation portion are well known in the art. One of ordinary skill in the art would choose an appropriate shape in order to have an optimal separation of the paper.


For claim 11: Yamada discloses that width of the sharp edge portion in the axial direction of the rotating body gradually decreases as the sharp edge portion approaches the rotating body, fig. 1.

For claim 12: Yamada discloses that the separator is disposed so the sharp edge portion is not in contact with the rotating body, fig. 3(b). 

For claim 13: Yamada discloses that a plurality of the separator are arranged along the axial direction of the rotating body, fig. 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852